Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 1 of 51 PageID #: 466




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


  REALTIME DATA LLC d/b/a IXO,
                                                            C.A. No. 1:19-cv-00350-CFC
         Plaintiff,

         v.                                                 JURY TRIAL DEMANDED

  KAMINARIO, INC.,

         Defendant.


              FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
                        AGAINST KAMINARIO, INC.

         This is an action for patent infringement arising under the Patent Laws of the United

  States of America, 35 U.S.C. § 1 et seq. in which Plaintiff Realtime Data LLC d/b/a IXO

  (“Plaintiff,” “Realtime,” or “IXO”) makes the following allegations against Defendant

  Kaminario, Inc. (“Kaminario” or “Defendant”):

                                              PARTIES

         1.      Realtime is a limited liability company organized under the laws of the State

  of New York. Realtime has places of business at 5851 Legacy Circle, Plano, Texas 75024,

  and 66 Palmer Avenue, Suite 27, Bronxville, NY 10708. Since the 1990s, Realtime has

  researched and developed specific solutions for data compression, including, for example,

  those that increase the speeds at which data can be stored and accessed. As recognition of

  its innovations rooted in this technological field, Realtime holds 40 United States patents

  and has numerous pending patent applications. Realtime has licensed patents in this

  portfolio to many of the world’s leading technology companies. The patents-in-suit relate

  to Realtime’s development of advanced systems and methods for fast and efficient data




                                               1
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 2 of 51 PageID #: 467




  compression using numerous innovative compression techniques based on, for example,

  particular attributes of the data.

          2.      On information and belief, Kaminario is a Delaware corporation with its

  principal place of business at 75 Second Avenue 6th Floor, Suite 620, Needham, MA 02494.

  Kaminario can be served through its registered agent, PHS Corporate Services, Inc, 1313

  N Market Street, Suite 5100, Wilmington, Delaware, 19801.

                                       JURISDICTION AND VENUE

          3.      This action arises under the patent laws of the United States, Title 35 of the

  United States Code. This Court has original subject matter jurisdiction pursuant to 28

  U.S.C. §§ 1331 and 1338(a).

          4.      This Court has personal jurisdiction over Defendant Kaminario in this

  action because Kaminario is incorporated in Delaware and has committed acts within the

  District of Delaware giving rise to this action and has established minimum contacts with

  this forum such that the exercise of jurisdiction over Kaminario would not offend

  traditional notions of fair play and substantial justice. Kaminario, directly and through

  subsidiaries or intermediaries, has committed and continues to commit acts of infringement

  in this District by, among other things, offering to sell and selling products and/or services

  that infringe the asserted patents.

          5.      Venue is proper in this district under 28 U.S.C. § 1400(b).             Upon

  information and belief, Kaminario is incorporated in Delaware, has transacted business in

  the District of Delaware, and has committed acts of direct and indirect infringement in this

  District.

                                         ASSERTED PATENTS



                                                2
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 3 of 51 PageID #: 468




         6.      Plaintiff Realtime is the owner by assignment of United States Patent No.

  10,019,458 (“the ’458 Patent”) entitled “System and methods for accelerated data storage

  and retrieval.” The ’458 Patent was duly and legally issued by the United States Patent

  and Trademark Office on July 10, 2018. A true and correct copy of the ’458 Patent is

  included as Exhibit A.

         7.      Plaintiff Realtime is the owner by assignment of United States Patent No.

  9,667,751 (“the ’751 Patent”) entitled “Data feed acceleration.” The ’751 Patent was duly

  and legally issued by the United States Patent and Trademark Office on May 30, 2017. A

  true and correct copy of the ’751 Patent is included as Exhibit B.

         8.      Plaintiff Realtime is the owner by assignment of United States Patent No.

  8,933,825 (“the ’825 Patent”) entitled “Data compression systems and methods.” The ’825

  Patent was duly and legally issued by the United States Patent and Trademark Office on

  January 13, 2015. A true and correct copy of the ’825 Patent is included as Exhibit C.

         9.      In addition to the factual allegations set forth below for each of the three

  Counts, the following are non-exhaustive list of fact-based claim constructions that confirm

  that the claimed solutions do not just cover any form of digital data compression techniques

  but instead are more focused—and covers a technical sub-species of digital data

  compression. These constructions include the following:1

                     a. “compressing” / “compressed” / “compression”: [representing /

                           represented / representation of] data with fewer bits.

                     b. “descriptor”: recognizable digital data

                     c. “data stream”: one or more data blocks transmitted in sequence

                     d. “data block”: a single unit of data, which may range in size from

                           individual bits through complete files or collection of multiple files


  1
   Realtime reserves the right to modify these constructions as case progresses, consistent
  with the practice of meeting and conferring that are typical in any claim construction
  proceeding.


                                                 3
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 4 of 51 PageID #: 469




                     e. “analyze”: directly examine

         10.     Prior constructions in earlier-filed cases involving patents related to the

  ‘458, ‘751 and ‘825 patents confirm that the claimed methods and systems are in fact

  limited to the compression of digital data. For example, pursuant to a stipulation, a Texas

  court construed the term “compress”—a term used in all patents—to mean “represent data

  with fewer bits.” Realtime Data LLC v. Actian Corp. et al., Case No. 15-cv-463-RWS-

  JDL, Dkt. No. 362 (E.D. Tex. July 28, 2016). This construction confirmed that the claimed

  inventions were limited to the realm of digital-data compression, as a “bit” is a unit of

  digital data. The constructions of other claim terms, such as “data block” and “accelerator”

  also confirmed that the patented inventions are unique to the compression of digital data.

  For example, the plain and ordinary meaning of the term “data block” was stipulated to be

  “a single unit of data,” which may only “range in size from individual bits through

  complete files or collection of multiple files.” Realtime Data LLC v. Actian Corp. et al.,

  Case No. 15-cv-463-RWS-JDL, Dkt. No. 362 (E.D. Tex. July 28, 2016).

         11.     Patents related to the ‘458, ‘751 and ‘825 patents have gone through §101

  scrutiny before in multiple districts. In a detailed, twenty-two-page opinion issued on

  September 20, 2017, a court in Texas ruled, in a Report and Recommendation by

  Magistrate Judge Love, that four patents that are related to the ‘458, ‘751 and ‘825 patents

  are “inventive” and “directed to patent eligible subject matter” because they disclose

  “specific improvement[s] in computer capabilities.” Realtime Data LLC v. Carbonite, Inc.,

  Case No. 17-cv-121, D.I. 70 (E.D. Tex. Sept. 20, 2017), e.g., at 7, 10, 15, 16, 20.2




  2
   U.S. Pat. Nos. 9,116,908 and 7,415,530 at issue in the Carbonite case is related to (and
  share substantially the same specification as) the ‘458 patent asserted here; U.S. Pat. No.
  9,054,728 at issue in the Carbonite case is related to (and shares substantially the same
  specification as) the ‘825 patent asserted here; and U.S. Pat. No. 8,717,204 at issue in the
  Carbonite case is related to (and shares substantially the same specification as) the ‘751
  patent asserted here.


                                               4
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 5 of 51 PageID #: 470




         12.       On March 7, 2018, after the Carbonite case was transferred to

  Massachusetts, District Judge Young in Massachusetts adopted in full Judge Love’s rulings

  “[a]fter careful consideration.” Realtime Data LLC v. Carbonite, Inc., Case No. 1:17-cv-

  12499, D.I. 97 (D. Mass. March 7, 2018).

         13.       In addition, two judges in Texas also denied other §101 motions involving

  two of the three patent families at issue here. In one, Magistrate Judge Love held that “an

  assessment of the claims at issues—by a careful reading of the claims themselves—does

  not clearly reveal that the patents are abstract.” Realtime Data LLC v. Actian Corp., 6:15-

  CV-463-RWS-JDL, D.I. 184 (E.D. Tex. Nov. 30, 2015). In the other, District Judge

  Schroeder adopted this ruling and further held that under Realtime’s view, namely, that the

  claims are directed to the compression of digital data, the argument that the patents are

  directed to an abstract idea “would fail” because the patents “provide technological

  solutions to problems arising specifically in the realm of computer technology.” Realtime

  Data LLC v. Actian Corp., 6:15-CV-463-RWS-JDL, D.I. 226 (E.D. Tex. Jan. 21, 2016).

  Thus, in affirming the denial of the motions to dismiss, Judge Schroeder stated that, if the

  claim construction proceedings confirmed that the claimed inventions are specific to the

  methods and systems for the compression of digital data, then the claims would indeed be

  patent-eligible. Realtime Data LLC v. Actian Corp. et al. (E.D. Tex. Case No. 15-cv-463)

  involved the ‘908 patent asserted in this case, as well as Pat. Nos. 7,378,992 and 8,643,513,

  which are related to (and share substantially the same specification as) the ‘825 patent

  asserted here.

         14.       These rulings show that the patents are directed to patent eligible subject

  matter, and that they are also inventive.




                                                5
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 6 of 51 PageID #: 471




                                     COUNT I
                       INFRINGEMENT OF U.S. PATENT NO. 10,019,458

          15.     Plaintiff realleges and incorporates by reference the foregoing paragraphs,

  as if fully set forth herein. Plaintiff Realtime is the owner by assignment of United States

  Patent No. 10,019,458 (“the ’458 Patent”) entitled “System and methods for accelerated

  data storage and retrieval.” The ’458 Patent was duly and legally issued by the United

  States Patent and Trademark Office on July 10, 2018. A true and correct copy of the ’458

  Patent is included as Exhibit A.

          16.     The claims at issue here are not abstract, but rather are limited to

  particularized technological solutions that improve computer capabilities—e.g., digital

  data compression systems to increase the capacity of a computer system to store or transfer

  data more efficiently.

          17.     The ‘458 patent teaches various improved, particularized digital data

  compression systems and methods to address problems specific to digital data. Indeed, the

  patent itself states that it deals specifically with limitations and problems arising in the

  realm of compressing “[d]iffuse digital data” which is “a representation of data that . . .

  is typically not easily recognizable to humans in its native form.” ‘458 patent at 1:37-

  40.

          18.     In their most basic form, and ignoring many claim limitations, the claims of

  the ‘458 patent is directed to systems and methods of digital data compression utilizing a

  plurality of different encoders for accelerated storage and retrieval of data blocks. See, e.g.,

  ‘458 patent at Abstract, 2:63–3:61. The ‘458 patent addresses problems that existed in the

  realm of digital data compression, including:




                                                 6
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 7 of 51 PageID #: 472




                    a. “high performance disk interface standards . . . offer only the

                           promise of higher data transfer rates through intermediate data

                           buffering in random access memory”

                    b. “[f]aster disk access data rates are only achieved by the high cost

                           solution of simultaneously accessing multiple disk drives with a

                           technique known within the art as data striping”

                    c. “problems with bandwidth limitations similarly occur within the art

                           by all other forms of sequential, pseudorandom, and random access

                           mass storage devices”

  ‘458 patent at 2:9–59.

         19.     The ‘458 patent solves the foregoing problems with novel technological

  solutions in digital data compression utilizing a plurality of different encoders, and

  optionally a compression descriptor, for accelerated storage and retrieval of data blocks.

  The novel approaches taught in the specification, include:

                    a. Using digital compression type descriptor “for output so as to

                           indicate the type of compression format of the encoded data block”

                    b. “data storage and retrieval accelerator method and system [being]

                           employed in a disk storage adapter to reduce the time required to

                           store and retrieve data from computer to a disk memory device”

                    c. “data storage and retrieval accelerator method and system [being]

                           employed in conjunction with random access memory to reduce the

                           time required to store and retrieve data from random access memory”




                                                7
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 8 of 51 PageID #: 473




                     d. “provid[ing] an effective increase of the data storage and retrieval

                         bandwidth of a memory storage device”

  ‘458 patent at 2:63–3:62; 11:63-12:58. Figure 8 illustrates of one preferred embodiment:




         20.     The claims require unconventional combination of elements, e.g.: (a) “a

  data accelerator” with two different compression techniques; (b) “a memory device”; (c)

  where the accelerator is configured to compress two data blocks; (d) including “a first data

  block with a first compression technique”; and (e) a “second data block with a second [and

  different] compression technique.” (Id. 18:45-67.) The accelerator is unconventional, as it

  requires two different compression techniques and the structural capability of compressing

  and storing digital data faster than the digital data can be stored in uncompressed form.

         21.     Further, the file history confirms that the claims were inventive over prior

  art and not well-understood, routine, and conventional. For instance, the patent claims were

  allowed by the PTO after the PTO considered hundreds of references, which are cited in

  the “References Cited” portion of the patent.

         22.     Claim 1 is not representative of all claims of the ‘458 patent. For example,

  claim 3 of the ‘458 patent requires “wherein the analysis of the first data block excludes




                                               8
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 9 of 51 PageID #: 474




  analysis based solely on reading a descriptor,” which is not a limitation in claim 1 or other

  claims.

            23.   The claims do not merely recite a result. Instead, they recite specific steps

  for accomplishing a result—e.g., comprising a memory device, two encoders, and a

  processor configured to compress two data blocks with two different compression

  techniques.

            24.   The dependent claims contain limitations not found in the independent

  claims. For example, dependent claim 4 recites “wherein the analysis of the second data

  block excludes analysis based solely on reading a descriptor”; claim 6 recites “wherein the

  one or more processors are further configured to write a descriptor to the memory device

  and the descriptor indicates the lossless compression technique used to encode the second

  data block”; claim 7 recites “wherein the one or more processors are further configured to

  store a descriptor on the memory device indicative of the lossless compression technique

  used to encode the second data block such that the descriptor is capable of being utilized

  to decode at least a portion of the second encoded data block”; claim 8 recites “wherein the

  first encoded data block includes a reference to the unencoded first data block.”

            25.   In a patent filed by Altera in 2012, it admitted that there was still a technical

  problem associated with computer capacity and a need for a more efficient compression

  system: “In order to better meet the requirements of higher speed data transfer, reduced

  memory utilization and minimal computation in many computing applications, a need

  exists for computationally efficient compression and decompression.” U.S. Pat. No.

  9,026,568 at 2:43-47.




                                                 9
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 10 of 51 PageID #: 475




          26.     Similarly, in a 2013 patent filed by Western Digital, it also admitted that

   there was still a technical problem associated with computer capacity and a need for a more

   efficient compression system: “It is desirable to provide mechanisms and architectures for

   increasing capacity, reliability, and performance of data storage systems.” U.S. Pat. No.

   9,448,738 at 1:33-35.

          27.     The statements in these later-filed patents confirm that Realtime’s patent at

   issue here are directed to technical solutions to technical problems, and improves computer

   functionalities. The statements in these later-filed patents also confirm that the limitations

   recited in Realtime’s patent at issue here are not well-understood, routine, or conventional,

   and that the claims are not directed to other ideas “identified by the courts as abstract ideas,”

   that recently have been synthesized into three groups: “(a) mathematical concepts”; “(b)

   methods of organizing human activity”; or “(c) mental processes.” 84 Fed. Reg. 50 (Jan. 7,

   2019) (2019 PTO §101 Guidance, citing and surveying post-Alice decisions).

          28.     On information and belief, Kaminario has offered for sale, sold and/or

   imported into the United States Kaminario products and services that infringe the ’458

   patent, and continues to do so. By way of illustrative example, these infringing products

   and services include, without limitation, Kaminario products and services, e.g., K2 All-

   Flash Storage Array, K2.N, Kaminario Cloud Fabric, Kaminario Flex, Kaminario

   VisionOS, and the system hardware on which they operate, and all versions and variations

   thereof since the issuance of the ’458 Patent (“Accused Instrumentalities”).

          29.     On information and belief, Kaminario has directly infringed and continues

   to infringe the ’458 Patent, for example, by making, selling, offering for sale, and/or

   importing the Accused Instrumentalities, and through its own use and testing of the




                                                 10
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 11 of 51 PageID #: 476




   Accused Instrumentalities, which constitute performing a method for accelerating data

   storage claimed by Claim 9 of the ’458 Patent, comprising: analyzing a first data block to

   determine a parameter of the first data block; applying a first encoder associated with the

   determined parameter of the first data block to create a first encoded data block, wherein

   the first encoder utilizes a lossless dictionary compression technique; analyzing a second

   data block to determine a parameter of the second data block; applying a second encoder

   associated with the determined parameter of the second data block to create a second

   encoded data block, wherein the second encoder utilizes a lossless compression technique

   different than the lossless dictionary compression technique; and storing the first and

   second encoded data blocks on a memory device, wherein encoding and storage of the first

   encoded data block occur faster than the first data block is able to be stored on the memory

   device in unencoded form. Upon information and belief, Kaminario uses the Accused

   Instrumentalities, which perform the infringing method, for its own internal non-testing

   business purposes, while testing the Accused Instrumentalities, and while providing

   technical support and repair services for the Accused Instrumentalities to its customers.

          30.     Kaminario also indirectly infringes the ’458 Patent by manufacturing,

   using, selling, offering for sale, and/or importing the accused products, with knowledge

   that the accused products were and are especially manufactured and/or especially adapted

   for use in infringing the ’458 Patent and are not a staple article or commodity of commerce

   suitable for substantial non-infringing use.     On information and belief, the Accused

   Instrumentality is designed to function with compatible hardware to perform a method for

   accelerating data storage comprising: analyzing a first data block to determine a parameter

   of the first data block; applying a first encoder associated with the determined parameter




                                               11
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 12 of 51 PageID #: 477




   of the first data block to create a first encoded data block, wherein the first encoder utilizes

   a lossless dictionary compression technique; analyzing a second data block to determine a

   parameter of the second data block; applying a second encoder associated with the

   determined parameter of the second data block to create a second encoded data block,

   wherein the second encoder utilizes a lossless compression technique different than the

   lossless dictionary compression technique; and storing the first and second encoded data

   blocks on a memory device, wherein encoding and storage of the first encoded data block

   occur faster than the first data block is able to be stored on the memory device in unencoded

   form. Because the Accused Instrumentality is designed to operate as the claimed method

   for accelerating data storage, the Accused Instrumentality has no substantial non-infringing

   uses, and any other uses would be unusual, far-fetched, illusory, impractical, occasional,

   aberrant, or experimental. Kaminario’s manufacture, use, sale, offering for sale, and/or

   importation of the Accused Instrumentality constitutes contributory infringement of the

   ’458 Patent.

          31.     On information and belief, Kaminario has had knowledge of the ’458 Patent

   since at least the filing of the original Complaint in this action, or shortly thereafter, and

   on information and belief, Kaminario knew of the ’458 Patent and knew of its infringement,

   including by way of this lawsuit.

          32.     Kaminario’s affirmative acts of making, using, selling, offering for sale,

   and/or importing the Accused Instrumentalities have induced and continue to induce users

   of the Accused Instrumentalities to use the Accused Instrumentalities in their normal and

   customary way to infringe claims of the ’458 Patent. Use of the Accused Instrumentalities

   in their ordinary and customary manner results in infringement of claims of the ‘458 Patent.




                                                 12
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 13 of 51 PageID #: 478




          33.      For example, Kaminario explains to customers the benefits of using the

   Accused Instrumentalities, such as by touting their performance advantages: “[K]aminario

   supports two forms of data reduction – compression and deduplication. The primary role

   of implementing data reduction schemes is to reach high data reduction ratios with low

   utilization of system resources that in turn, allows system scalability and consistent high

   performance.”     See https://kaminario.com/company/blog/kaminarios-design-principles-

   behind-k2-v5-data-reduction/.     Moreover, Kaminario further explains that “[D]ata

   reduction allows you to keep more data with the same amount of physical storage.” See

   https://kaminario.com/company/blog/data-reduction/. For similar reasons, Kaminario also

   induces its customers to use the Accused Instrumentalities to infringe other claims of

   the ’458 Patent. Kaminario specifically intended and was aware that the normal and

   customary use of the Accused Instrumentalities on compatible systems would infringe

   the ’458 Patent. Kaminario performed the acts that constitute induced infringement, and

   would induce actual infringement, with the knowledge of the ’458 Patent and with the

   knowledge, or willful blindness to the probability, that the induced acts would constitute

   infringement. On information and belief, Kaminario engaged in such inducement to

   promote the sales of the Accused Instrumentalities, e.g., through Kaminario’s user manuals,

   product support, marketing materials, and training materials to actively induce the users of

   the accused products to infringe the ’458 Patent. Accordingly, Kaminario has induced and

   continues to induce end users of the accused products to use the accused products in their

   ordinary and customary way with compatible systems to make and/or use systems

   infringing the ’458 Patent, knowing that such use of the Accused Instrumentalities with

   compatible systems will result in infringement of the ’458 Patent.




                                               13
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 14 of 51 PageID #: 479




            34.   The Accused Instrumentalities analyze a first data block to determine a

   parameter of the first data block. For example, the Accused Instrumentalities support

   DEFLATE or LZ4 compression and deduplication techniques (e.g., “[K]aminario supports

   two forms of data reduction – compression and deduplication. See “The Design Principles

   Behind         K2         v5:       Data         Reduction.”        available        at

   https://kaminario.com/company/blog/kaminarios-design-principles-behind-k2-v5-data-

   reduction/




                                              14
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 15 of 51 PageID #: 480




          See “Architecting for capacity efficiency: Advancing compression

   implementations for all-flash arrays” available at

   https://kaminario.com/company/blog/architecting-capacity-efficiency-advancing-

   compression-implementations-flash-arrays/). As such, the Accused Instrumentalities

   analyze data blocks to detect duplicate data blocks (e.g., “deduplication is all about

   eliminating data redundancy between different blocks that have the same content.” See

   “The Design Principles Behind K2 v5: Data Reduction” available at

   https://kaminario.com/company/blog/kaminarios-design-principles-behind-k2-v5-data-

   reduction/




                                                15
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 16 of 51 PageID #: 481




          See “Mythbusters: When is deduplication fit for purpose?” available at

   https://kaminario.com/company/blog/mythbusters-deduplication-fit-purpose/). In

   particular, the Accused Instrumentalities state that on “K-Node4, this 16KB is scanned in

   a 4KB granularity, and for each 4KB a hash is created, with four hashes all together.”

   See “The Design Principles Behind K2 v5: Data Reduction” available at

   https://kaminario.com/company/blog/kaminarios-design-principles-behind-k2-v5-data-

   reduction/.

          35.     The Accused Instrumentalities apply a first encoder associated with the

   determined parameter of the first data block to create a first encoded data block, wherein

   the first encoder utilizes a lossless dictionary compression technique. For example, the

   Accused Instrumentalities support DEFLATE or LZ4 data compression (e.g., “With the

   compression algorithm offloaded to the compression unit, we were able to use DEFLATE,

   a more storage efficient algorithm than LZ4 that was used in previous K2 generations. At

   a high level, the DEFLATE algorithm is a combination of LZ77 and Huffman coding.”

   See e.g., “Architecting for capacity efficiency: Advancing compression implementations

   for all-flash arrays.” available at https://kaminario.com/company/blog/architecting-

   capacity-efficiency-advancing-compression-implementations-flash-arrays/). In this regard,

   DEFLATE is a lossless dictionary compression algorithm that is part of LZ77 family of

   dictionary coders. Moreover, LZ4 is also a lossless dictionary compression algorithm that

   is part of LZ77 family of compression schemes (e.g., “LZ4 is lossless compression

   algorithm, providing compression speed at 400 MB/s per core (0.16 Bytes/cycle.” “LZ4 is

   also compatible with dictionary compression, and can ingest any input file as dictionary.”

   See e.g., https://lz4.github.io/lz4/). As such, if the first data block is not the duplicate of




                                                 16
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 17 of 51 PageID #: 482




   previously stored data block, the Accused Instrumentalities use DEFLATE or LZ4 lossless

   dictionary based compression technique to address redundancy across said first data block.

   Figure below depicts the implementation of a lossless dictionary compression technique in

   the Accused Instrumentalities.




          See “Mythbusters: When is deduplication fit for purpose?” available at

   https://kaminario.com/company/blog/mythbusters-deduplication-fit-purpose/.

          36.     The Accused Instrumentalities analyze a second data block to determine a

   parameter of the second data block. For example, the Accused Instrumentalities support

   data deduplication (e.g., “deduplication is all about eliminating data redundancy

   between different blocks that have the same content.” See “The Design Principles Behind

   K2 v5: Data Reduction” available at https://kaminario.com/company/blog/kaminarios-

   design-principles-behind-k2-v5-data-reduction/




                                              17
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 18 of 51 PageID #: 483




          See “Mythbusters: When is deduplication fit for purpose?” available at

   https://kaminario.com/company/blog/mythbusters-deduplication-fit-purpose/). The

   Accused Instrumentalities analyze the data blocks to detect duplicate data blocks. In

   particular, the Accused Instrumentalities state that on “K-Node4, this 16KB is scanned in

   a 4KB granularity, and for each 4KB a hash is created, with four hashes all together.”

   See “The Design Principles Behind K2 v5: Data Reduction” available at

   https://kaminario.com/company/blog/kaminarios-design-principles-behind-k2-v5-data-

   reduction/. As such, the Accused Instrumentalities maintains a distributed hash table,

   which is used to detect duplicates. See figure below available at

   https://kaminario.com/company/blog/kaminarios-design-principles-behind-k2-v5-data-

   reduction/.




                                               18
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 19 of 51 PageID #: 484




          37.    The Accused Instrumentalities apply a second encoder associated with the

   determined parameter of the second data block to create a second encoded data block,

   wherein the second encoder utilizes a lossless compression technique different than the

   lossless dictionary compression technique. For example, the Accused Instrumentalities

   support data deduplication (e.g., “deduplication is all about eliminating data redundancy

   between different blocks that have the same content.” See “The Design Principles Behind

   K2 v5: Data Reduction” available at https://kaminario.com/company/blog/kaminarios-

   design-principles-behind-k2-v5-data-reduction/




          See “Mythbusters: When is deduplication fit for purpose?” available at

   https://kaminario.com/company/blog/mythbusters-deduplication-fit-purpose/).


                                              19
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 20 of 51 PageID #: 485




             As such, if a duplicate block is found, the Accused Instrumentalities use

   deduplication technique to eliminate redundancy across data blocks (e.g., “deduplication

   eliminates the number of times duplicate data blocks are kept. Only one copy of a block is

   kept,            while       duplicate      copies       are        eliminated.”         See

   https://kaminario.com/company/blog/data-reduction/). Moreover, data deduplication is a

   lossless data compression technique (e.g., “[D]ata deduplication is a lossless compression

   technology that has been widely used in storage systems for space optimization.” See

   “Multi_objective Metrics to Evaluate Deduplication Approaches” IEEE Access available

   at https://ieeexplore.ieee.org/stamp/stamp.jsp?arnumber=7907281).

             38.      The Accused Instrumentalities store the first and second encoded data

   blocks on a memory device, wherein encoding and storage of the first encoded data block

   occur faster than the first data block is able to be stored on the memory device in unencoded

   form. For example, the Accused Instrumentalities disclose that “compressed data is still

   stored in a byte-aligned manner.” See https://kaminario.com/company/blog/architecting-

   capacity-efficiency-advancing-compression-implementations-flash-arrays/.        As another

   example, the Accused Instrumentalities state “[D]eduplication can save a huge amount of

   storage         capacity   for   applications    that   have    similar    data.”        See

   https://kaminario.com/company/blog/data-reduction/.       Due to the data reduction and

   acceleration features of the specific compression algorithms used, the time of the

   compressing the data block and the storing the compressed data block is less than the time

   of storing the data block in uncompressed form. As such, the Accused Instrumentalities

   “compress and dedupe in real time without any impact on performance.”                    See

   https://kaminario.com/company/blog/mythbusters-deduplication-fit-purpose/. Moreover,




                                                   20
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 21 of 51 PageID #: 486




   the Accused Instrumentalities disclose “deduplication provides performance advantages

   and improved deduplication ratios, the selective deduplication avoids waste of system

   resources, the global adaptive block size makes the system optimized for real applications

   and the compression is built to achieve high reduction ratios without compromising on

   performance.”      See https://kaminario.com/company/blog/kaminarios-design-principles-

   behind-k2-v5-data-reduction/.

             39.   Kaminario also infringes other claims of the ’458 Patent, directly and

   through inducing infringement and contributory infringement.

             40.   On information and belief, use of the Accused Instrumentalities in their

   ordinary and customary fashion results in infringement of the methods claimed by the ’458

   Patent.

             41.   By making, using, offering for sale, selling and/or importing into the United

   States the Accused Instrumentalities, and touting the benefits of using the Accused

   Instrumentalities’ data storage accelerating features, Kaminario has injured Realtime and

   is liable to Realtime for infringement of the ’458 Patent pursuant to 35 U.S.C. § 271.

             42.   As a result of Kaminario’s infringement of the ’458 Patent, Plaintiff

   Realtime is entitled to monetary damages in an amount adequate to compensate for

   Kaminario’s infringement, but in no event less than a reasonable royalty for the use made

   of the invention by Kaminario, together with interest and costs as fixed by the Court.



                                        COUNT II
                          INFRINGEMENT OF U.S. PATENT NO. 9,667,751

             43.   Plaintiff realleges and incorporates by reference the foregoing paragraphs,

   as if fully set forth herein.



                                                21
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 22 of 51 PageID #: 487




          44.     Plaintiff Realtime is the owner by assignment of United States Patent No.

   9,667,751 (“the ’751 Patent”) entitled “Data feed acceleration.” The ’751 Patent was duly

   and legally issued by the United States Patent and Trademark Office on May 30, 2017. A

   true and correct copy of the ’751 Patent is included as Exhibit B.

          45.     The claims at issue here are not abstract, but rather are limited to

   particularized technological solutions that improve computer capabilities—e.g., digital

   data compression systems to increase the capacity of a computer system to store or transfer

   data more efficiently.

          46.     The ‘751 patent teaches various improved, particularized digital data

   compression systems and methods to address problems specific to digital data. Indeed, the

   patent itself indicate that it deals specifically with limitations and problems arising in the

   realm of compressing digital data. See, e.g., ‘751 patent at 3:38-45.

          47.     In their most basic form, and ignoring many claim limitations, the claims of

   the ’751 patent are directed to systems and methods for providing accelerated data

   transmission of digital data and effectively increasing the bandwidth of the communication

   channel and/or reducing the latency of data transmission. ’751 patent at Abstract, 5:33–50.

   The ‘751 patent addresses specific problems in the field of optimally transmitting digital

   data, including:

                      a. “the latency induced by the act of encryption, compression,

                            decryption, and decompression”

                      b. “substantial latency caused by aggregating data packets due to poor

                            data compression efficiency and packet overhead”

                      c. capacity limitations of data transmission using existing T1 lines




                                                22
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 23 of 51 PageID #: 488




                      d. “[t]he limitation of highly significant bandwidth and/or long delays

                          with co-location processing and long latency times”

   ‘751 patent at 1:40–5:22.

          48.     The ’751 patent solves these and other technological problems and

   limitations in the prior art by providing novel technological solutions in digital data

   transmission, which provide, among other things, transmission and transparent

   multiplication of digital-data communication bandwidth, as well as a potential reduction of

   the latency associated with data transmission of conventional systems, and also by utilizing

   a state machine to compress data blocks based on an analysis of the specific content of the

   data being encoded. Id. at 5:13–29, 6:13–40. “The effective increase in bandwidth and

   reduction of latency of the communication channel is achieved by virtue of the faster than

   real-time, real-time, near real-time, compression of a received data stream prior to

   transmission.” Id. at 6:28–40. The claimed invention recognizes a characteristic, attribute,

   or parameter of data to select a compression encoder, and uses a state machine to provide

   compressed data. Id. Advantages of the claimed inventions include “a consistent reduction

   in latency” where “[t]he data compression ratio is substantial and repeatable on each data

   packet,” and packet independence (i.e., “no packet-to-packet data dependency”). Id. at

   7:52–8:2. Figure 5 of the ’751 patents is illustrative of one preferred embodiment:




                                               23
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 24 of 51 PageID #: 489




          49.     To address the technological problems, the claims requires unconventional

   combination of elements, e.g.,: (a) “identif[ying] a parameter, attribute, or value of the data

   block,” (b) analysis “that excludes analyzing based solely on reading a descriptor,” (c)

   “selecting an encoder associated with the identified parameter, attribute, or value”; (c)

   “compressing data … with the selected encoder … utilizing a state machine”; (d) “storing

   compressed data block”; and (e) wherein “the time of the compressing the data block and

   the storing the compressed data block is less than the time of storing the data block in

   uncompressed form.”

          50.     Further, the file history confirms that the claims were inventive over prior

   art and not well-understood, routine, and conventional. For instance, the patent claims were

   allowed by the PTO after the PTO considered hundreds of references, which are cited in

   the “References Cited” portion of the patent.

          51.     Claim 1 is not representative of all claims of the ‘751 patent. For example,

   claim 15 requires “transmitting the compressed data blocks in a packetized data stream of

   data packets having control and compressed data information, and resetting the one or more

   local state machines at a predetermined point of each data packet in the packetized data

   stream,” which is not a limitation in claim 1 or other claims.



                                                 24
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 25 of 51 PageID #: 490




          52.     The claims do not merely recite a result. Instead, they recite specific steps

   for accomplishing a result—e.g., comprising doing analysis that excludes analyzing based

   solely on reading a descriptor, selecting an encoder associated with the identified parameter,

   attribute, or value, and utilizing a state machine, among other things.

          53.     The dependent claims contain limitations not found in independent claims.

   For example, dependent claim 2 recites “transmitting the compressed data block in a data

   packet to a client, the data packet including both control information and compressed data

   information”; claim 3 recites “wherein the compressed data block is transmitted utilizing

   Transmission Control Protocol/Internet Protocol (TCP/IP)”; claim 10 recites “wherein the

   at least one synchronization point is a predetermined byte sequence”; and claim 11 recites

   “transmitting the compressed data block in a packetized data stream having data packets

   that include control information and compressed data information, and wherein the selected

   encoder is a packet independent encoder.”

          54.     In a patent filed by Altera in 2012, it admitted that there was still a technical

   problem associated with computer capacity and a need for a more efficient compression

   system: “In order to better meet the requirements of higher speed data transfer, reduced

   memory utilization and minimal computation in many computing applications, a need

   exists for computationally efficient compression and decompression.” U.S. Pat. No.

   9,026,568 at 2:43-47.

          55.     Similarly, in a 2013 patent filed by Western Digital, it also admitted that

   there was still a technical problem associated with computer capacity and a need for a more

   efficient compression system: “It is desirable to provide mechanisms and architectures for




                                                 25
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 26 of 51 PageID #: 491




   increasing capacity, reliability, and performance of data storage systems.” U.S. Pat. No.

   9,448,738 at 1:33-35.

          56.     The statements in these later-filed patents confirm that Realtime’s patent at

   issue here are directed to technical solutions to technical problems, and improves computer

   functionalities. The statements in these later-filed patents also confirm that the limitations

   recited in Realtime’s patent at issue here are not well-understood, routine, or conventional,

   and that the claims are not directed to other ideas “identified by the courts as abstract ideas,”

   that recently have been synthesized into three groups: “(a) mathematical concepts”; “(b)

   methods of organizing human activity”; or “(c) mental processes.” 84 Fed. Reg. 50 (Jan. 7,

   2019) (2019 PTO §101 Guidance, citing and surveying post-Alice decisions).

          57.     On information and belief, Kaminario has offered for sale, sold and/or

   imported into the United States Kaminario products and services that infringe the ’751

   patent, and continues to do so. By way of illustrative example, these infringing products

   and services include, without limitation, Kaminario products and services, e.g., K2 All-

   Flash Storage Array, K2.N, Kaminario Cloud Fabric, Kaminario Flex, Kaminario

   VisionOS, and the system hardware on which they operate, and all versions and variations

   thereof since the issuance of the ’751 Patent (“Accused Instrumentalities”).

          58.     On information and belief, Kaminario has directly infringed and continues

   to infringe the ’751 Patent, for example, through its own use and testing of the Accused

   Instrumentalities, which in the ordinary course of their operation perform a method for

   compressing data claimed by Claim 1 of the ’751 Patent, comprising: analyzing content of

   a data block to identify a parameter, attribute, or value of the data block that excludes

   analyzing based solely on reading a descriptor; selecting an encoder associated with the




                                                 26
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 27 of 51 PageID #: 492




   identified parameter, attribute, or value; compressing data in the data block with the

   selected encoder to produce a compressed data block, wherein the compressing includes

   utilizing a state machine; and storing the compressed data block; wherein the time of the

   compressing the data block and the storing the compressed data block is less than the time

   of storing the data block in uncompressed form. Upon information and belief, Kaminario

   uses the Accused Instrumentalities, which perform the infringing method, for its own

   internal non-testing business purposes, while testing the Accused Instrumentalities, and

   while providing technical support and repair services for the Accused Instrumentalities to

   Kaminario’s customers.

          59.     On information and belief, Kaminario has had knowledge of the ’751 Patent

   since at least the filing of the original Complaint in this action, or shortly thereafter, and

   on information and belief, Kaminario knew of the ’751 Patent and knew of its infringement,

   including by way of this lawsuit.

          60.     Upon information and belief, Kaminario’s affirmative acts of making, using,

   and selling the Accused Instrumentalities, and providing implementation services and

   technical support to users of the Accused Instrumentalities, have induced and continue to

   induce users of the Accused Instrumentalities to use them in their normal and customary

   way to infringe Claim 1 of the ’751 Patent by analyzing content of a data block to identify

   a parameter, attribute, or value of the data block that excludes analyzing based solely on

   reading a descriptor; selecting an encoder associated with the identified parameter,

   attribute, or value; compressing data in the data block with the selected encoder to produce

   a compressed data block, wherein the compressing includes utilizing a state machine; and

   storing the compressed data block; wherein the time of the compressing the data block and




                                                27
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 28 of 51 PageID #: 493




   the storing the compressed data block is less than the time of storing the data block in

   uncompressed form. For example, Kaminario explains to customers the benefits of using

   the Accused Instrumentalities, such as by touting their efficiency: “[K]aminario supports

   two forms of data reduction – compression and deduplication. The primary role of

   implementing data reduction schemes is to reach high data reduction ratios with low

   utilization of system resources that in turn, allows system scalability and consistent high

   performance.”     See https://kaminario.com/company/blog/kaminarios-design-principles-

   behind-k2-v5-data-reduction/.     Moreover, Kaminario further explains that “[D]ata

   reduction allows you to keep more data with the same amount of physical storage.” See

   https://kaminario.com/company/blog/data-reduction/. For similar reasons, Kaminario also

   induces its customers to use the Accused Instrumentalities to infringe other claims of

   the ’751 Patent. Kaminario specifically intended and was aware that these normal and

   customary activities would infringe the ’751 Patent. Kaminario performed the acts that

   constitute induced infringement, and would induce actual infringement, with the

   knowledge of the ’751 Patent and with the knowledge, or willful blindness to the

   probability, that the induced acts would constitute infringement. On information and belief,

   Kaminario engaged in such inducement to promote the sales of the Accused

   Instrumentalities. Accordingly, Kaminario has induced and continues to induce users of

   the accused products to use the accused products in their ordinary and customary way to

   infringe the ’751 Patent, knowing that such use constitutes infringement of the ’751 Patent.

          61.      Kaminario also indirectly infringes the ’751 Patent by manufacturing,

   using, selling, offering for sale, and/or importing the accused products, with knowledge

   that the accused products were and are especially manufactured and/or especially adapted




                                               28
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 29 of 51 PageID #: 494




   for use in infringing the ’751 Patent and are not a staple article or commodity of commerce

   suitable for substantial non-infringing use.     On information and belief, the Accused

   Instrumentality is designed to perform a method for compressing data comprising:

   analyzing content of a data block to identify a parameter, attribute, or value of the data

   block that excludes analyzing based solely on reading a descriptor; selecting an encoder

   associated with the identified parameter, attribute, or value; compressing data in the data

   block with the selected encoder to produce a compressed data block, wherein the

   compressing includes utilizing a state machine; and storing the compressed data block;

   wherein the time of the compressing the data block and the storing the compressed data

   block is less than the time of storing the data block in uncompressed form. Because the

   Accused Instrumentality is designed to operate as the claimed method for compressing, the

   Accused Instrumentality has no substantial non-infringing uses, and any other uses would

   be unusual, far-fetched, illusory, impractical, occasional, aberrant, or experimental.

   Kaminario’s manufacture, use, sale, offering for sale, and/or importation of the Accused

   Instrumentality constitutes contributory infringement of the ’751 Patent.

          62.     The Accused Instrumentalities analyze content of a data block to identify a

   parameter, attribute, or value of the data block that excludes analyzing based solely on

   reading a descriptor.     For example, the Accused Instrumentalities support data

   deduplication (e.g., “deduplication is all about eliminating data redundancy

   between different blocks that have the same content.” See “The Design Principles Behind

   K2 v5: Data Reduction” available at https://kaminario.com/company/blog/kaminarios-

   design-principles-behind-k2-v5-data-reduction/




                                               29
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 30 of 51 PageID #: 495




            See “Mythbusters: When is deduplication fit for purpose?” available at

   https://kaminario.com/company/blog/mythbusters-deduplication-fit-purpose/).               The

   Accused Instrumentalities analyze the data blocks to detect duplicate data blocks. In

   particular, the Accused Instrumentalities state that on “K-Node4, this 16KB is scanned in

   a 4KB granularity, and for each 4KB a hash is created, with four hashes all together.” See

   “The     Design    Principles    Behind   K2      v5:     Data   Reduction”   available    at

   https://kaminario.com/company/blog/kaminarios-design-principles-behind-k2-v5-data-

   reduction/.

            63.   The Accused Instrumentalities select an encoder associated with the

   identified parameter, attribute, or value. For example, the Accused Instrumentalities

   support data compression and deduplication techniques (e.g., “[K]aminario supports two

   forms of data reduction – compression and deduplication. See “The Design Principles

   Behind            K2       v5:        Data              Reduction.”      available         at

   https://kaminario.com/company/blog/kaminarios-design-principles-behind-k2-v5-data-

   reduction/



                                                30
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 31 of 51 PageID #: 496




          See    “Architecting    for   capacity    efficiency:    Advancing   compression

   implementations          for         all-flash        arrays”        available         at

   https://kaminario.com/company/blog/architecting-capacity-efficiency-advancing-

   compression-implementations-flash-arrays/). As such, if a duplicate block is found, the

   Accused Instrumentalities use deduplication technique to eliminate redundancy across

   duplicate data blocks, the Accused Instrumentalities use data compression technique to

   address redundancy across said unique data block.

          64.    The Accused Instrumentalities compress data in the data block with the

   selected encoder to produce a compressed data block, wherein the compressing includes

   utilizing a state machine. For example, the Accused Instrumentalities support both data

   compression and deduplication techniques (e.g., “[K]aminario supports two forms of data

   reduction – compression and deduplication. See “The Design Principles Behind K2 v5:

   Data Reduction.” available at https://kaminario.com/company/blog/kaminarios-design-

   principles-behind-k2-v5-data-reduction/




   See “Architecting for capacity efficiency: Advancing compression implementations for all-

   flash arrays” available at https://kaminario.com/company/blog/architecting-capacity-

   efficiency-advancing-compression-implementations-flash-arrays/).      As such, in the



                                               31
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 32 of 51 PageID #: 497




   Accused Instrumentalities “deduplication eliminates the number of times duplicate data

   blocks are kept. Only one copy of a block is kept, while duplicate copies are

   eliminated.” See https://kaminario.com/company/blog/data-reduction/.       Moreover, the

   Accused Instrumentalities maintains a distributed hash table, which is used to identify

   duplicates.                 See         figure            below       available         at

   https://kaminario.com/company/blog/kaminarios-design-principles-behind-k2-v5-data-

   reduction/.




          65.     The Accused Instrumentalities store the compressed data block.         For

   example, the Accused Instrumentalities disclose that “compressed data is still stored in a

   byte-aligned manner.”    See https://kaminario.com/company/blog/architecting-capacity-

   efficiency-advancing-compression-implementations-flash-arrays/. As another example,

   the Accused Instrumentalities state “[D]eduplication can save a huge amount of storage

   capacity      for    applications      that        have     similar   data.”          See

   https://kaminario.com/company/blog/data-reduction/.

          66.     The Accused Instrumentalities compress data, wherein the time of the

   compressing the data block and the storing the compressed data block is less than the time

   of storing the data block in uncompressed form.               For example, the Accused

   Instrumentalities support both data compression and deduplication techniques (e.g.,


                                                 32
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 33 of 51 PageID #: 498




   “[K]aminario supports two forms of data reduction – compression and deduplication. See

   “The    Design    Principles   Behind    K2     v5:   Data   Reduction.”    available   at

   https://kaminario.com/company/blog/kaminarios-design-principles-behind-k2-v5-data-

   reduction/




   See “Architecting for capacity efficiency: Advancing compression implementations for

   all-flash arrays” available at https://kaminario.com/company/blog/architecting-capacity-

   efficiency-advancing-compression-implementations-flash-arrays/).       Due to the data

   reduction and acceleration features of the specific compression algorithms used, the time

   of the compressing the data block and the storing the compressed data block is less than

   the time of storing the data block in uncompressed form.          As such, the Accused

   Instrumentalities “compress and dedupe in real time without any impact on performance.”

   See          https://kaminario.com/company/blog/mythbusters-deduplication-fit-purpose/.

   Moreover, the Accused Instrumentalities disclose “deduplication provides performance

   advantages and improved deduplication ratios, the selective deduplication avoids waste of

   system resources, the global adaptive block size makes the system optimized for real

   applications and the compression is built to achieve high reduction ratios without

   compromising on performance.” See https://kaminario.com/company/blog/kaminarios-

   design-principles-behind-k2-v5-data-reduction/.

          67.     On information and belief, Kaminario also infringes, directly and through

   induced infringement, and continues to infringe other claims of the ’751 Patent.



                                              33
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 34 of 51 PageID #: 499




             68.   On information and belief, use of the Accused Instrumentalities in their

   ordinary and customary fashion results in infringement of the methods claimed by the ’751

   Patent.

             69.   By making, using, offering for sale, selling and/or importing into the United

   States the Accused Instrumentalities, and touting the benefits of using the Accused

   Instrumentalities’ compression features, Kaminario has injured Realtime and is liable to

   Realtime for infringement of the ’751 Patent pursuant to 35 U.S.C. § 271.

             70.   As a result of Kaminario’s infringement of the ’751 Patent, Plaintiff

   Realtime is entitled to monetary damages in an amount adequate to compensate for

   Kaminario’s infringement, but in no event less than a reasonable royalty for the use made

   of the invention by Kaminario, together with interest and costs as fixed by the Court.



                                      COUNT III
                         INFRINGEMENT OF U.S. PATENT NO. 8,933,825

             71.   Plaintiff realleges and incorporates by reference the foregoing paragraphs,

   as if fully set forth herein. Plaintiff Realtime is the owner by assignment of United States

   Patent No. 8,933,825 (“the ’825 Patent”) entitled “Data compression systems and methods.”

   The ’825 Patent was duly and legally issued by the United States Patent and Trademark

   Office on January 13, 2015. A true and correct copy of the ’825 Patent is included as

   Exhibit C.

             72.   The claims at issue here are not abstract, but rather are limited to

   particularized technological solutions that improve computer capabilities—e.g., digital

   data compression systems to increase the capacity of a computer system to store or transfer

   data more efficiently.



                                                34
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 35 of 51 PageID #: 500




          73.     The ‘825 patent teaches various improved, particularized digital data

   compression systems and methods to address problems specific to digital data. Indeed, the

   patent itself states that it deals specifically with limitations and problems arising in the

   realm of compressing “[d]iffuse digital data” which is “a representation of data that . . .

   is typically not easily recognizable to humans in its native form.” ‘825 patent at 1:44-

   51.

          74.     In their most basic form, and ignoring many claim limitations, the claims of

   The ’825 patent is directed to systems and methods of digital-data compression utilizing

   multiple encoders to compress data blocks based on an analysis of the specific content or

   type of the data being encoded. See, e.g., ’825 patent at Abstract, 3:55–5:7. The ’825

   patent addresses specific problems in the field of losslessly compressing digital data,

   including:

                      a. “their content sensitive behavior . . . often referred to as data

                         dependency”

                      b. “significant variations in the compression ratio obtained when using

                         a single lossless data compression[ 3 ] technique for data streams

                         having different data content and data size [i.e.,] natural variation”

   ’825 patent at 1:60–3:52. The patent further explains that, while “conventional content

   dependent techniques may be utilized” to combat some of the problems described above,

   even those content dependent techniques had limitations because they relied exclusively




   3
     In “lossless” compression, “the decoded (or reconstructed) data is identical to the
   original uncompressed/unencoded data.” See, e.g., ’825 patent at 2:18-25.


                                               35
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 36 of 51 PageID #: 501




   on a descriptor such as, e.g., file extensions (e.g., “.doc,” “.txt,” etc.). The limitations

   included:

                       c. “the extremely large number of application programs, some of

                           which do not possess published or documented file formats, data

                           structures, or data type descriptors”

                       d. “the ability for any data compression supplier or consortium to

                           acquire, store, and access the vast amounts of data required to

                           identify known file descriptors and associated data types, data

                           structures, and formats”

                       e. “the rate at which new application programs are developed and the

                           need to update file format data descriptions accordingly”

   Id. at 3:6–19.

          75.       The ’825 patent solves these technological problems and others with a novel

   technological solution in digital-data compression utilizing multiple encoders to compress

   data blocks based on an analysis of the specific content or type of the data being encoded

   without relying solely on a descriptor such as, e.g., file extensions. For example, when one

   or more digital-data parameters are identified in the content of the digital data blocks, the

   inventions will utilize one form of a compression encoder. And if no such digital-data

   parameter is identified, the inventions will utilize a different form of a compression encoder.

   The analysis of the digital data is not based solely a descriptor (e.g., file extensions). See,




                                                 36
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 37 of 51 PageID #: 502




   e.g., ‘825 patent claim 1. Figure 13A of the ’825 patent is illustrative of one preferred

   embodiment:




          76.     To address the technological problems, the claims requires unconventional

   combination of elements, e.g., (1) “wherein determining is not based solely on a descriptor

   that is indicative of the parameter or attribute of the data within the data block”; (2)

   “compressing, if the parameter or attribute of the data … is identified, the data block with

   at least one encoder associated with the parameter or attribute,” and (3) “compressing, if

   the parameter or attribute … is not identified, the data block with at least one encoder

   associated with a non-identifiable parameter or attribute.”

          77.     Further, the file history confirms that the claims were inventive over prior

   art and not well-understood, routine, and conventional. For instance, the patent claims were

   allowed by the PTO after the PTO considered hundreds of references, which are cited in

   the “References Cited” portion of the patent.

          78.     Claim 1 is not representative of all claims of the ‘825 patent. For example,

   claim 2 requires “receiving and buffering the data block, wherein the buffering is




                                               37
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 38 of 51 PageID #: 503




   performed after the receiving of the data block and before compressing of the data block,”

   which is not a limitation in claim 1 or other claims.

          79.     The claims do not merely recite a result. Instead, they recite specific steps

   for accomplishing a result—e.g., comprising performing determination of parameter or

   attribute wherein the determining is not based solely on a descriptor that is indicative of

   the parameter or attribute of the data within the data block, and compressing using two

   different encoders based on the determined parameter or attribute, among other things.

          80.     The dependent claims contain limitations not found in independent claims.

   For example, dependent claim 3 recites “transmitting a data token indicative of the

   compression utilized to provide the compressed data block”; claim 8 recites “wherein the

   size of the data block is fixed”; claim 12 recites “wherein the at least one encoder associated

   with the parameter or attribute of the data within the data block is lossless”; and claim 14

   recites “wherein the at least one encoder associated with the parameter or attribute of the

   data is a Lempel-Ziv encoder.”

          81.     In a patent filed by Altera in 2012, it admitted that there was still a technical

   problem associated with computer capacity and a need for a more efficient compression

   system: “In order to better meet the requirements of higher speed data transfer, reduced

   memory utilization and minimal computation in many computing applications, a need

   exists for computationally efficient compression and decompression.” U.S. Pat. No.

   9,026,568 at 2:43-47.

          82.     Similarly, in a 2013 patent filed by Western Digital, it also admitted that

   there was still a technical problem associated with computer capacity and a need for a more

   efficient compression system: “It is desirable to provide mechanisms and architectures for




                                                 38
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 39 of 51 PageID #: 504




   increasing capacity, reliability, and performance of data storage systems.” U.S. Pat. No.

   9,448,738 at 1:33-35.

          83.     The statements in these later-filed patents confirm that Realtime’s patent at

   issue here are directed to technical solutions to technical problems, and improves computer

   functionalities. The statements in these later-filed patents also confirm that the limitations

   recited in Realtime’s patent at issue here are not well-understood, routine, or conventional,

   and that the claims are not directed to other ideas “identified by the courts as abstract ideas,”

   that recently have been synthesized into three groups: “(a) mathematical concepts”; “(b)

   methods of organizing human activity”; or “(c) mental processes.” 84 Fed. Reg. 50 (Jan. 7,

   2019) (2019 PTO §101 Guidance, citing and surveying post-Alice decisions).

          84.     On information and belief, Kaminario has offered for sale, sold and/or

   imported into the United States Kaminario products and services that infringe the ’825

   patent, and continues to do so. By way of illustrative example, these infringing products

   and services include, without limitation, Kaminario products and services, e.g., K2 All-

   Flash Storage Array, K2.N, Kaminario Cloud Fabric, Kaminario Flex, Kaminario

   VisionOS, and the system hardware on which they operate, and all versions and variations

   thereof since the issuance of the ’825 Patent (“Accused Instrumentalities”).

          85.     On information and belief, Kaminario has directly infringed and continues

   to infringe the ’825 Patent, for example, by making, selling, offering for sale, and/or

   importing the Accused Instrumentalities, and through its own use and testing of the

   Accused Instrumentalities, which constitute performing a method claimed by Claim 18 of

   the ’825 Patent, comprising: associating at least one encoder to each one of a plurality of

   parameters or attributes of data; analyzing data within a data block to determine whether a




                                                 39
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 40 of 51 PageID #: 505




   parameter or attribute of the data within the data block is identified for the data block;

   wherein the analyzing of the data within the data block to identify a parameter or attribute

   of the data excludes analyzing based only on a descriptor that is indicative of the parameter

   or attribute of the data within the data block; identifying a first parameter or attribute of the

   data of the data block; compressing, if the first parameter or attribute of the data is the same

   as one of the plurality of parameter or attributes of the data, the data block with the at least

   one encoder associated with the one of the plurality of parameters or attributes of the data

   that is the same as the first parameter or attribute of the data to provide a compressed data

   block; and compressing, if the first parameter or attribute of the data is not the same as one

   of the plurality of parameters or attributes of the data, the data block with a default encoder

   to provide the compressed data block. Upon information and belief, Kaminario uses the

   Accused Instrumentalities, which perform the infringing method, for its own internal non-

   testing business purposes, while testing the Accused Instrumentalities, and while providing

   technical support and repair services for the Accused Instrumentalities to its customers.

           86.     Kaminario also indirectly infringes the ’825 Patent by manufacturing,

   using, selling, offering for sale, and/or importing the accused products, with knowledge

   that the accused products were and are especially manufactured and/or especially adapted

   for use in infringing the ’458 Patent and are not a staple article or commodity of commerce

   suitable for substantial non-infringing use.        On information and belief, the Accused

   Instrumentality is designed to function with compatible hardware to perform a method

   comprising: associating at least one encoder to each one of a plurality of parameters or

   attributes of data; analyzing data within a data block to determine whether a parameter or

   attribute of the data within the data block is identified for the data block; wherein the




                                                  40
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 41 of 51 PageID #: 506




   analyzing of the data within the data block to identify a parameter or attribute of the data

   excludes analyzing based only on a descriptor that is indicative of the parameter or attribute

   of the data within the data block; identifying a first parameter or attribute of the data of the

   data block; compressing, if the first parameter or attribute of the data is the same as one of

   the plurality of parameter or attributes of the data, the data block with the at least one

   encoder associated with the one of the plurality of parameters or attributes of the data that

   is the same as the first parameter or attribute of the data to provide a compressed data block;

   and compressing, if the first parameter or attribute of the data is not the same as one of the

   plurality of parameters or attributes of the data, the data block with a default encoder to

   provide the compressed data block. Because the Accused Instrumentality is designed to

   operate as the claimed method, the Accused Instrumentality has no substantial non-

   infringing uses, and any other uses would be unusual, far-fetched, illusory, impractical,

   occasional, aberrant, or experimental. Kaminario’s manufacture, use, sale, offering for

   sale, and/or importation of the Accused Instrumentality constitutes contributory

   infringement of the ’825 Patent.

           87.     On information and belief, Kaminario has had knowledge of the ’825 Patent

   since at least the filing of the original Complaint in this action, or shortly thereafter, and

   on information and belief, Kaminario knew of the ’825 Patent and knew of its infringement,

   including by way of this lawsuit.

           88.     Kaminario’s affirmative acts of making, using, selling, offering for sale,

   and/or importing the Accused Instrumentalities have induced and continue to induce users

   of the Accused Instrumentalities to use the Accused Instrumentalities in their normal and




                                                 41
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 42 of 51 PageID #: 507




   customary way to infringe claims of the ’825 Patent. Use of the Accused Instrumentalities

   in their ordinary and customary manner results in infringement of claims of the ’825 Patent.

          89.      For example, Kaminario explains to customers the benefits of using the

   Accused Instrumentalities, such as by touting their performance advantages: “[K]aminario

   supports two forms of data reduction – compression and deduplication. The primary role

   of implementing data reduction schemes is to reach high data reduction ratios with low

   utilization of system resources that in turn, allows system scalability and consistent high

   performance.”     See https://kaminario.com/company/blog/kaminarios-design-principles-

   behind-k2-v5-data-reduction/.     Moreover, Kaminario further explains that “[D]ata

   reduction allows you to keep more data with the same amount of physical storage.” See

   https://kaminario.com/company/blog/data-reduction/. For similar reasons, Kaminario also

   induces its customers to use the Accused Instrumentalities to infringe other claims of

   the ’825 Patent. Kaminario specifically intended and was aware that the normal and

   customary use of the Accused Instrumentalities on compatible systems would infringe

   the ’825 Patent. Kaminario performed the acts that constitute induced infringement, and

   would induce actual infringement, with the knowledge of the ’825 Patent and with the

   knowledge, or willful blindness to the probability, that the induced acts would constitute

   infringement. On information and belief, Kaminario engaged in such inducement to

   promote the sales of the Accused Instrumentalities, e.g., through Kaminario’s user manuals,

   product support, marketing materials, and training materials to actively induce the users of

   the accused products to infringe the ’825 Patent. Accordingly, Kaminario has induced and

   continues to induce end users of the accused products to use the accused products in their

   ordinary and customary way with compatible systems to make and/or use systems




                                               42
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 43 of 51 PageID #: 508




   infringing the ’825 Patent, knowing that such use of the Accused Instrumentalities with

   compatible systems will result in infringement of the ’825 Patent.

          90.     The Accused Instrumentalities associate at least one encoder to each one of

   a plurality of parameters or attributes of data. For example, the Accused Instrumentalities

   support DEFLATE or LZ4 compression and deduplication techniques (e.g., “[K]aminario

   supports two forms of data reduction – compression and deduplication. See “The Design

   Principles     Behind       K2       v5:      Data      Reduction.”       available      at

   https://kaminario.com/company/blog/kaminarios-design-principles-behind-k2-v5-data-

   reduction/




   See “Architecting for capacity efficiency: Advancing compression implementations for all-

   flash arrays” available at https://kaminario.com/company/blog/architecting-capacity-

   efficiency-advancing-compression-implementations-flash-arrays/). As such, the Accused

   Instrumentalities analyze data blocks to detect duplicate data blocks (e.g., “deduplication

   is all about eliminating data redundancy between different blocks that have the same

   content.” See “The Design Principles Behind K2 v5: Data Reduction” available at

   https://kaminario.com/company/blog/kaminarios-design-principles-behind-k2-v5-data-

   reduction/




                                               43
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 44 of 51 PageID #: 509




            See “Mythbusters: When is deduplication fit for purpose?” available at

   https://kaminario.com/company/blog/mythbusters-deduplication-fit-purpose/). In

   particular, the Accused Instrumentalities associate deduplication encoder with the

   duplicate data block and DEFPLATE or LZ4 compression encoder with a unique data

   block.

            91.    The Accused Instrumentalities analyze data within a data block to determine

   whether a parameter or attribute of the data within the data block is identified for the data

   block. For example, the Accused Instrumentalities state that on “K-Node4, this 16KB is

   scanned in a 4KB granularity, and for each 4KB a hash is created, with four hashes all

   together.” See “The Design Principles Behind K2 v5: Data Reduction” available at

   https://kaminario.com/company/blog/kaminarios-design-principles-behind-k2-v5-data-

   reduction/. As such, the Accused Instrumentalities analyze hash of a data block to detect

   a duplicate data block (e.g., “deduplication is all about eliminating data redundancy

   between different blocks that have the same content.” See “The Design Principles Behind



                                                44
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 45 of 51 PageID #: 510




   K2 v5: Data Reduction” available at https://kaminario.com/company/blog/kaminarios-

   design-principles-behind-k2-v5-data-reduction/




          See “Mythbusters: When is deduplication fit for purpose?” available at

   https://kaminario.com/company/blog/mythbusters-deduplication-fit-purpose/).

          92.     The Accused Instrumentalities analyze data, wherein the analyzing of the

   data within the data block to identify a parameter or attribute of the data excludes analyzing

   based only on a descriptor that is indicative of the parameter or attribute of the data within

   the data block. For example, the Accused Instrumentalities support data deduplication (e.g.,

   “deduplication is all about eliminating data redundancy between different blocks that have

   the same content.” See “The Design Principles Behind K2 v5: Data Reduction” available

   at https://kaminario.com/company/blog/kaminarios-design-principles-behind-k2-v5-data-

   reduction/




                                                45
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 46 of 51 PageID #: 511




          See “Mythbusters: When is deduplication fit for purpose?” available at

   https://kaminario.com/company/blog/mythbusters-deduplication-fit-purpose/). As such,

   the Accused Instrumentalities analyze the data blocks to detect duplicate data blocks. In

   particular, the Accused Instrumentalities state that on “K-Node4, this 16KB is scanned in

   a 4KB granularity, and for each 4KB a hash is created, with four hashes all together.”

   See “The Design Principles Behind K2 v5: Data Reduction” available at

   https://kaminario.com/company/blog/kaminarios-design-principles-behind-k2-v5-data-

   reduction/.

          93.     The Accused Instrumentalities identify a first parameter or attribute of the

   data of the data block. For example, the Accused Instrumentalities analyze the data

   blocks to identify duplicate data blocks. In particular, the Accused Instrumentalities state

   that on “K-Node4, this 16KB is scanned in a 4KB granularity, and for each 4KB a hash is

   created, with four hashes all together.” See “The Design Principles Behind K2 v5: Data

   Reduction” available at https://kaminario.com/company/blog/kaminarios-design-

   principles-behind-k2-v5-data-reduction/. As such, the Accused Instrumentalities



                                               46
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 47 of 51 PageID #: 512




   maintains a distributed hash table, which is used to identify duplicates. See figure below

   available at https://kaminario.com/company/blog/kaminarios-design-principles-behind-

   k2-v5-data-reduction/.




          94.     The Accused Instrumentalities compress, if the first parameter or attribute

   of the data is the same as one of the plurality of parameter or attributes of the data, the data

   block with the at least one encoder associated with the one of the plurality of parameters

   or attributes of the data that is the same as the first parameter or attribute of the data to

   provide a compressed data block. For example, the Accused Instrumentalities support data

   deduplication (e.g., “deduplication is all about eliminating data redundancy

   between different blocks that have the same content.” See “The Design Principles Behind

   K2 v5: Data Reduction” available at https://kaminario.com/company/blog/kaminarios-

   design-principles-behind-k2-v5-data-reduction/




                                                 47
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 48 of 51 PageID #: 513




           See “Mythbusters: When is deduplication fit for purpose?” available at

   https://kaminario.com/company/blog/mythbusters-deduplication-fit-purpose/). As such, if

   a duplicate block is found, the Accused Instrumentalities use deduplication technique to

   eliminate redundancy across data blocks (e.g., “deduplication eliminates the number of

   times duplicate data blocks are kept. Only one copy of a block is kept, while duplicate

   copies are eliminated.” See https://kaminario.com/company/blog/data-reduction/).

           95.     The Accused Instrumentalities compress, if the first parameter or attribute

   of the data is not the same as one of the plurality of parameters or attributes of the data, the

   data block with a default encoder to provide the compressed data block. For example, the

   Accused Instrumentalities support DEFLATE or LZ4 data compression (e.g., “With the

   compression algorithm offloaded to the compression unit, we were able to use DEFLATE,

   a more storage efficient algorithm than LZ4 that was used in previous K2 generations. At

   a high level, the DEFLATE algorithm is a combination of LZ77 and Huffman coding.”

   See e.g., “Architecting for capacity efficiency: Advancing compression implementations

   for all-flash arrays.” available at https://kaminario.com/company/blog/architecting-



                                                 48
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 49 of 51 PageID #: 514




   capacity-efficiency-advancing-compression-implementations-flash-arrays/). As such, if

   the first data block is not the duplicate of previously stored data block, the Accused

   Instrumentalities use DEFLATE or LZ4 lossless dictionary based compression technique

   to address redundancy across said first data block.




             See “Mythbusters: When is deduplication fit for purpose?” available at

   https://kaminario.com/company/blog/mythbusters-deduplication-fit-purpose/.

             96.    Kaminario also infringes other claims of the ’825 Patent, directly and

   through inducing infringement and contributory infringement.

             97.    On information and belief, use of the Accused Instrumentalities in their

   ordinary and customary fashion results in infringement of the methods claimed by the ’825

   Patent.

             98.    By making, using, offering for sale, selling and/or importing into the United

   States the Accused Instrumentalities, and touting the benefits of using the Accused




                                                 49
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 50 of 51 PageID #: 515




   Instrumentalities’ data storage accelerating features, Kaminario has injured Realtime and

   is liable to Realtime for infringement of the ’825 Patent pursuant to 35 U.S.C. § 271.

             99.    As a result of Kaminario’s infringement of the ’825 Patent, Plaintiff

   Realtime is entitled to monetary damages in an amount adequate to compensate for

   Kaminario’s infringement, but in no event less than a reasonable royalty for the use made

   of the invention by Kaminario, together with interest and costs as fixed by the Court.

                                         PRAYER FOR RELIEF

             WHEREFORE, Plaintiff Realtime respectfully requests that this Court enter:

             a.     A judgment in favor of Plaintiff that Kaminario has infringed, either literally

   and/or under the doctrine of equivalents, the ’825 Patent, the ’458 Patent, and the ’751

   Patent;

             b.     A permanent injunction prohibiting Kaminario from further acts of

   infringement of the ’825 Patent, the ’458 Patent, and the ’751 Patent;

             c.     A judgment and order requiring Kaminario to pay Plaintiff its damages,

   costs, expenses, and prejudgment and post-judgment interest for its infringement of

   the ’825 Patent , the ’458 Patent, and the ’751 Patent; and

             d.     A judgment and order requiring Kaminario to provide an accounting and to

   pay supplemental damages to Realtime, including without limitation, prejudgment and

   post-judgment interest;

             e.     A judgment and order finding that this is an exceptional case within the

   meaning of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees against

   Defendants; and




                                                  50
Case 1:19-cv-00350-CFC Document 18 Filed 08/16/19 Page 51 of 51 PageID #: 516




           f.      Any and all other relief as the Court may deem appropriate and just under

   the circumstances.

                                     DEMAND FOR JURY TRIAL

           Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by

   jury of any issues so triable by right.



    Dated: August 16, 2019                        BAYARD, P.A.

    OF COUNSEL                                     /s/ Stephen B. Brauerman
                                                  Stephen B. Brauerman (No. 4952)
    Marc A. Fenster (CA SBN 181067)               600 N. King Street, Suite 400
    Reza Mirzaie (CA SBN 246953)                  Wilmington, DE 19801
    Paul A. Kroeger (CA SBN 229074)               Phone: (302) 655-5000
    C. Jay Chung (CA SBN 252794)                  sbrauerman@bayardlaw.com
    RUSS AUGUST & KABAT
    12424 Wilshire Boulevard, 12th Floor          Attorneys for Plaintiff Realtime Data LLC
    Los Angeles, CA 90025                         d/b/a IXO
    (310) 826-7474
    mfenster@raklaw.com
    rmirzaie@raklaw.com
    pkroeger@raklaw.com
    jchung@raklaw.com




                                                51
